Title: C. Schultz to James Madison, 1 January 1829
From: Schultz, C.
To: Madison, James


                        
                            
                                Sir! 
                            
                            
                                
                                    Schultzs Range Virginia
                                
                                Jany 1829
                            
                        
                        As candor in Religion, is now vanished from the face of the earth: and
                            hypocrisy under the mask of courtesy and forbearance reigns triumphant in its place; and you have arrived at that moral
                            point again, where candor must resume all her charms: inasmuch as you are now, on the threshold of that bourne; from whence
                            no one returns: to solve any of our well founded doubts, relative to our religions; I have presumed, that nothing can be more
                            acceptable to your age: than the perusal of any new rational conjectures, concerning our futurity: as well as doubts, relative to the Divine origin of the Bible—especially as these are the most important
                            of all subjects, either to the present or future happiness of man;
                            and yet, they are the only ones, in which all our Editors, refuse, to give place, to any candid and impartial discussions, in
                            their Papers! Verily! Our Negroes, enjoy more "mental liberty" on the subject of Religion: than
                            the white men of this country do! I was going to say "whiteface men": but the whites, are not
                            even half face; for the better half: the mind, is still in a vile state of Priestly bondage: For where is the Statesman or
                            Politician, who has not some doubts, concerning our Religions? But where, can you find one:
                            (except Jefferson and Smyth): who are sufficiently candid, to publish those doubts to the
                            world? Hypocrisy, is now, the only highway open to honors,
                            popularity or wealth!!!
                        I was educated for the Priesthood; but, my conscience would not permit to teach, as thousands do for a good
                            and sure living: what I was convinced, was nothing but a tissue of fictions and pious forgeries; and as I have spent the
                            greater part of my life, in unravelling the mysteries of Theology: I think that I can have some claim to be a more candid
                            and disinterested Judge: than any Priest, whose annual Sallary depends upon deceiving himself first; and his hearers
                            afterwards.
                        I have made, one of the most important Discoveries, in the intricate Science of Theology: ever attempted by
                            any man; for I have the honor of being the first, who ever attempted, to unravel the mysteries of Moses "Miracles": by
                            actually shewing, how they were performed. A few years ago, I sent a Private "Biblical Challenge," to Bishop Hobart<s> and all his colleagues—And after waiting a reasonable time, I gave
                            him and all the Clergy in the world, a Public one in the form of "an Introductory memoir on the
                            doubtful origin of all miracles, as well as all our Religions: except Theism &c"; which, no doubt you saw at the time,
                            as it was published, in a Philadelphia and Clarksburgh pres at the same time; but they were persecuted to silence before the whole memoir was published: yet, without ever being able to refute one line
                            of that part which was published: containing my process for performing the "Blossomed Rod of Aaron".
                        It is true, there is a Mr Housten, who edits the "Correspondent," in the City of NewYork, acted an impartial
                            part for a short time; but, he is now decidedly partial to Deistical and Atheistical writers: and will not publish any
                            thing against them, that will operate against them: or that is irrefutable by them. And as I am a Theist, who can defend
                            the Unity and existence of a God, the immortality of the Soul, and a
                                future state of rewards and Punishments: without the aid of Revelation: better than they are able to refute me; I cannot prevail on him, to do me the justice, of publishing all my Essays: or even to give me credit
                            for the plagiarism which he has committed on my M. S. S
                        Mr. Housten, after having had in his possession along while: my "Review of the first Chapters of Genesis";
                            (being an extract from my "Review of the Five Books"): by dint of borrowing several extracts from my Review made out a
                            very lame one of his own, on the same subject: but without giving me credit for any of his
                                "verbatim et literatim" plagiarisms
                        And as the Cosmogony, of Moses, is the sole foundation, on which all our Revealed Religions rest: I have no
                            doubt, but you will be pleased, with the perusal of a copy of that Review—And also, of one, containing a brief sketch of
                            my system of Theism: and refutation of Deism and Atheism; all in a very short Essay
                        You have, in all probability, written over a thousand volumes, great or small, in defense of one half of our Civil rights and yet, the other and most important
                            half: that of our "mental bondage", to the Priests, would not cost you more than a single line < vo>: to emancipate your
                            country compleatly now; whereas it may require ages after your death—How galling and how degrading must it be for every
                            man of honor, whenever he enters the arena of public life: to descend to the crooked paths of hypocrisy: and become the
                            pimp and pander of Priestcraft—The only way, to dissolve this infatuation, is: for some emminent Sage of your great age
                            and understanding: to give some public expression on the propriety of all our Editors redeeming their lost rank in society:
                            by conducting partial proofs on the most doubtful of our Sciences;
                            that of Theology: and as it is the most important, not only to the
                                present, but future happiness of man: every Press ought to open
                            to every side of Theology: and not to one side only (the Priests side) as they are all at
                            present—For, if poor mortals can overthrow the Bible, with the three Gods, and millions of learned Priests, who support
                            it: the sooner it falls, the better—And that god, who cannot stand before a free and impartial Press: must be a miserable God, indeed! With great Respect and Esteem yours
                            &c
                        
                            
                                C. Schultz
                            
                        
                    